DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chul-Woo Lee on 2/16/2021.
The application has been amended as follows: In Claim 19, Lines 1 “A storage medium” has been amended to –A non-transitory storage medium--.
REASONS FOR ALLOWANCE
Claims 1-9 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a corrector configured to correct the at least three image data using the plurality of correction value distributions so as to decrease a luminance distribution due to an uneven illuminance in each of the at least three image data; and a normal estimator configured to estimate normal information of an object based on the at least three corrected images corrected by the corrector using the plurality of correction value distributions, wherein each of the plurality of correction value distributions is acquired based on one piece of information on a light amount distribution of a light source, the one piece of information being common to the plurality of correction value distributions when taken in combination with all the limitations of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
February 16, 2021